                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ROBERT CASH and GLADYS CASH,
            Plaintiffs,
                                                            1:15-cv-2439
        v.
                                                            Hon. John E. Jones III
    UNITED STATES OF AMERICA
             Defendant.

                                     MEMORANDUM

                                      March 20, 2019

       This matter involves a constitutional challenge to penalty payments under

the individual mandate provision of the Affordable Care Act (“ACA”) that were

deducted from tax refunds of Plaintiffs, Robert Cash and Gladys Cash

(“Plaintiffs”) beginning in 2014.1 Before the Court is the Report and

Recommendation, (Doc. 49), of United States Magistrate Judge Joseph F. Saporito,

Jr., recommending the following:

             1. Dismissal without prejudice of Plaintiffs’ claims respecting tax years

                2016 and 2017 for lack of subject matter jurisdiction;



1
  We note that this action returns to us on remand from the Third Circuit. On February 1, 2017,
we adopted the Report and Recommendation of the Magistrate Judge, dismissing Plaintiffs’
Complaint for lack of subject matter jurisdiction. The issue at that time was whether Plaintiffs
had used the proper IRS form to request the additional refund. Finding that Plaintiffs had, in
fact, used the incorrect form, the Magistrate Judge determined that Plaintiffs had not complied
with the required administrative remedies and, as such, the Court did not have jurisdiction. On
appeal, the Third Circuit vacated our Order adopting the report and remanded the case for further
proceedings, whereupon we again referred the matter to the Magistrate Judge.

                                                1
            2. Dismissal with prejudice of Plaintiffs’ claims respecting tax years

               2014 and 2015 for failure to state a claim upon which relief can be

               granted; and

            3. Denial as moot of Plaintiffs’ Motion for Summary Judgment motion.

       Plaintiffs filed objections to all portions of Magistrate Judge’s report, other

than the portion pertaining to leave to amend.2 The Government also filed a

response to the report, withdrawing prior arguments related to Plaintiffs’ claims

under the Religious Freedom Restoration Act while presenting alternative

arguments that allow for the same result. Thus, the Government, curiously,

contends that the Magistrate Judge erred in agreeing with its arguments but

suggests that the ultimate result should remain intact for other reasons. We address

Plaintiffs arguments seriatim.

       A.      Tax Years 2016 and 2017

       The Magistrate Judge found that the Court lacks subject matter jurisdiction

over these claims because Plaintiffs brought them before the statutory waiting

period had expired. The Internal Revenue Code requires that plaintiffs wait six


2
  Where objections to a magistrate judge’s report and recommendation are filed, the court must
perform a de novo review of the contested portions of the report. Supinski v. United Parcel
Serv., Civ. A. No. 06-0793, 2009 WL 113796, at *3 (M.D. Pa. Jan. 16, 2009) (citing Sample v.
Diecks, 885 F.2d 1099, 1106 n. 3 (3d Cir. 1989); 28 U.S.C. § 636(b)(1)(c)). “In this regard,
Local Rule of Court 72.3 requires ‘written objections which . . . specifically identify the portions
of the proposed findings, recommendations or report to which objection is made and the basis for
those objections.’” Id. (citing Shields v. Astrue, Civ. A. No. 07-417, 2008 WL 4186951, at *6
(M.D. Pa. Sept. 8, 2008)).

                                                 2
months after filing a refund claim before filing suit, unless the Internal Revenue

Service issues a response to the claim before six months expires. 26 U.S.C. §

6532(a)(1). This is jurisdictional. See Becton Dickinson & Co. v. Wolckenhauer,

215 F.3d 340, 352-53 (3d Cir. 2000). Importantly, Plaintiffs do not dispute that

they filed suit for these claims before the six-month waiting period ended but argue

that the claims should not be dismissed for equitable reasons, owing to “the unique

circumstances of this case and the attending equitable interests of Plaintiffs to

obtain full and complete relief of their claims.” (Doc. 51 at 4). The waiting

period, however, divests us of jurisdiction until either the IRS responds to the

claim or six months expire. Furthermore, the claims process and the associated

waiting period, help to ensure “an orderly administration of the revenue” and

“allow the IRS to avoid unnecessary litigation by correcting conceded errors.”

United States v. Clintwood Elkhorn Mining Co., 553 U.S. 1, 7 (2008). We see no

basis to find in favor of Plaintiffs on this point, and we will adopt this portion of

the report accordingly.

       B.     Tax Years 2014 and 2015

       Regarding tax years 2014 and 2015, Plaintiffs argue in favor of granting

their Motion for Summary Judgment3 on the following constitutional and statutory


3
 Although Plaintiffs’ objection argues for the granting of their summary judgment motion, the
constitutional grounds they state were addressed in the report in the context of granting the
Defendant’s motion to dismiss. Nevertheless, the grounds are identical.

                                               3
grounds: (1) Article I of the United States Constitution and the Sixteenth

Amendment; (2) procedural and substantive due process under the Fifth

Amendment; (3) unconstitutional taking under the Fifth Amendment and

unreasonable seizure under the Fourth Amendment; (4) unconstitutional invasion

of privacy; and (5) free exercise of religion and the Religious Freedom Restoration

Act. We will address each argument individually.

             1.     Article I and the Sixteenth Amendment

      The Plaintiffs first argue that the ACA violates the Origination Clause of

Article I of the United States Constitution, which states that bills for raising

revenue must start in the House of Representatives. U.S. Const. art. I, § 7, cl. 1.

The ACA, Plaintiffs point out, originated in the Senate. As the Magistrate Judge

correctly notes, however, the ACA was not a “Bill[] for raising revenue” that

would be subject to the Origination Clause. Rather, the ACA was a bill to increase

health insurance coverage and lower healthcare cost that “incidentally create[d]

revenue.” See Sissel v. U.S. Dep’t of Health & Hum. Serv., 760 F.3d 1, 7-10 (D.C.

Cir. 2014) (quoting Twin City Bank v. Nebeker, 167 U.S. 196, 202 (1897)). Thus,

the fact that the ACA originated in the Senate, rather than the House, is of no

moment.

      Plaintiffs’ argument under the Sixteenth Amendment is really a challenge to

the ACA as a valid exercise of Congress’s taxing authority. The United States


                                           4
Supreme Court, however, already foreclosed this argument. See National

Federation of Independent Business v. Sebelius (“NFIB”), 567 U.S. 519 (2012). In

NFIB, a Supreme Court majority found that the individual mandate payment is a

penalty, statutorily, but may still be viewed as a tax for constitutional purposes.

567 U.S. at 564. The Court held that the penalty was a valid exercise of

Congress’s power to tax: “The Affordable Care Act’s requirement that certain

individuals pay a financial penalty for not obtaining health insurance may

reasonably be characterized as a tax. Because the Constitution permits such a tax,

it is not our role to forbid it, or to pass upon its wisdom or fairness.” Id. at 574.

Considering the clear language of the Supreme Court, we will not find otherwise

here.

              2.     Fifth Amendment Due Process

        Plaintiffs’ arguments related to their Fifth Amendment due process rights are

devoid of any actual argument pertaining to due process. Plaintiffs, instead, take issue

with the Supreme Court’s decision in NFIB to uphold the penalty as a valid exercise of

Congress’s taxing power. The Magistrate Judge carefully discussed both substantive and

procedural due process and found that Plaintiffs could not demonstrate a claim on either

front. With no clarification from Plaintiffs as to how their substantive or procedural due

process rights have been violated, we decline to find in their favor.




                                             5
              3.     Unconstitutional Taking and Unreasonable Seizure

       Plaintiffs’ argument that the penalty constitutes an unconstitutional taking or an

unreasonable seizure is rooted in their assertion that the penalty is not a constitutional tax.

As already noted, though, the Supreme Court held that the penalty was a valid exercise of

Congress’s taxing authority. Plaintiffs appear to concede that a constitutionally

authorized tax cannot constitute an unconstitutional taking. Furthermore, Plaintiffs make

no additional argument that the penalty is an unreasonable seizure under the Fourth

Amendment. Thus, we again see no basis to favor Plaintiffs on this point.

              4.     Unconstitutional Invasion of Privacy

       Plaintiffs claim the individual mandate infringes on their right to privacy in health-

related decisions. The Magistrate Judge correctly found that the ACA does not require

anyone to divulge health-related information. Furthermore, as noted several times, the

Supreme Court found that the penalty is a valid exercise of Congress’s power to tax.

Plaintiffs suggest that a tax deduction for those who opt to buy health insurance would be

a less onerous means of achieving the goals of the ACA, but we fail to see how a tax

deduction for a larger percentage of Americans is less onerous than a penalty for a

smaller percentage of Americans. We therefore find Plaintiffs’ arguments unavailing.

              5.     Freedom of Religion & Religious Freedom Restoration Act

        Regarding Plaintiffs’ First Amendment religious freedom claim, the Magistrate

Judge carefully and cogently discussed that the ACA is a neutral law of general

applicability that does not relieve Plaintiffs of obligations, even if those obligations

incidentally impact their sincerely held religious beliefs. The ACA applies to everyone,

                                              6
with some exemptions built in, and its impact on Plaintiffs’ religious beliefs is incidental.

Plaintiffs do not provide any compelling argument otherwise but instead appear to

construe “general applicability” as “requiring universal application,” which, they posit, is

undercut by the allowance for exemptions. This is plainly a misreading of First

Amendment jurisprudence. The Magistrate Judge’s analysis is accurate that the ACA

does not infringe on the First Amendment, and we adopt it here.

       Finally, we turn now to Plaintiffs’ claim under the Religious Freedom Restoration

Act (“RFRA”). The Government argued, and continues to argue, that Plaintiffs’ RFRA

claim is barred because they did not pursue a RFRA argument in their refund claim with

the IRS, only a First Amendment claim. The Magistrate Judge found that Plaintiffs’ First

Amendment claim was factually coextensive with the RFRA claim, and that the two legal

theories were closely related enough that the RFRA claim was reasonably encompassed

by the First Amendment claim. Thus, giving Plaintiffs some latitude because of their pro

se status, the Magistrate Judge determined that the RFRA claim was not barred. We

agree. Congress passed RFRA after the Supreme Court held that neutral laws of general

applicability do not infringe on the First Amendment right to religious freedom. 42

U.S.C. § 2000bb(a)(4). In passing RFRA, Congress explicitly stated its purpose was “to

restore the compelling interest test . . . and to guarantee its application in all cases where

free exercise of religion is substantially burdened.” Id. at § 2000bb(b)(1). Thus, it makes

little sense to consider a claim that a law substantially burdens the free exercise of

religion only under the First Amendment, without regard to RFRA. We therefore find



                                               7
that Plaintiffs’ First Amendment claim would reasonably prompt a strict scrutiny analysis

under RFRA, as well.

       The Magistrate Judge further found that the burden imposed on Plaintiffs was de

minimis. Both Plaintiffs and the Government object to this finding. RFRA prohibits

substantial burdens on the free exercise of religion absent a compelling governmental

interest achieved by the least restrictive means. 42 U.S.C. § 2000bb-1(b). “[A]

substantial burden exists where: 1) a follower is forced to choose between following the

precepts of his religion and forfeiting benefits otherwise generally available . . . versus

abandoning one of the precepts of his religion in order to receive a benefit; OR 2) the

Government puts substantial pressure on an adherent to substantially modify his behavior

and to violate his beliefs.” Real Alternatives, Inc. v. Sec’y Dep’t of Health & Human

Servs., 867 F.3d 338, 356 (3d Cir. 2017). Describing the thousands of dollars Plaintiffs

have paid in ACA penalties since 2014 as de minimis may not be fair. However, that

does not render the penalties substantially burdensome, either. Plaintiffs offer no

indication that they are forced to decide between their religious beliefs and a benefit

generally available. Moreover, Plaintiffs do not allege or otherwise show that the ACA

penalty places a substantial burden on them to modify their religious conduct. As the

Government indicates, the amount of the penalty would never exceed the “national

average premium for qualified health plans which have a bronze level of coverage.” 26

U.S.C. § 5000A(c)(1)(B). In other words, the cost of the penalty would not exceed the

cost to obtain the required level of insurance. Plaintiffs do not indicate how this applies

substantial pressure to forego their religious beliefs. Staying true to their religion and

                                              8
avoiding health insurance would cost no more, and potentially cost less, than purchasing

insurance at the expense of their religious beliefs. Thus, we agree with the Magistrate

Judge that the ACA does not substantially burden Plaintiffs’ freedom to exercise their

religious beliefs.

       Upon consideration of the foregoing arguments, we will adopt the portion of the

Magistrate Judge’s report regarding the claims for tax years 2014 and 2015.

       A separate order will issue consistent with this memorandum.




                                            9
